United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
MOBILITY COMMAND, CHARLESTON AIR
FORCE BASE, SC, Employer
__________________________________________
Appearances:
Bradley R. Marshall, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 12-943
Issued: September 13, 2012

Case Submitted on the Record

ORDER REVERSING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On March 21, 2012 appellant timely filed an application for review from the October 5,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) denying his request
for modification of an OWCP wage-earning capacity determination dated February 7, 2005. The
Board assigned Docket No. 12-943.
OWCP accepted that on July 24, 2001 appellant, then a 46-year-old fabric worker,
sustained a work-related herniated disc at L5-S1. At the time of his July 24, 2001 work injury,
he was working on a full-time basis for the employing establishment.1 On August 16, 2004
appellant returned to a light-duty position for the employing establishment and he began working
six hours per day for a total of 30 hours per week.2 In a February 7, 2005 decision, OWCP
reduced his compensation based on its determination that his actual earnings in this position
fairly and reasonably represented his wage-earning capacity. Appellant stopped work on
March 23, 2010 and requested modification of OWCP’s February 7, 2005 wage-earning capacity
1
2

Appellant worked in this job for 40 hours per week.

Appellant initially returned to work for four hours per day, five days per week, but he later increased his work
hours to six hours per day, five days per week.

determination. In an October 5, 2011 decision, OWCP denied appellant’s request for
modification of its February 7, 2005 wage-earning capacity determination.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.3 Section 8115(a) of FECA provides that, in
determining compensation for partial disability, the wage-earning capacity of an employee is
determined by his actual earnings if his actual earnings fairly and reasonably represent his wageCompensation payments are based on the wage-earning capacity
earning capacity.4
determination and it remains undisturbed until properly modified.5
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.6 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.7
OWCP’s procedure manual provides that the factors to be considered in determining
whether the claimant’s work fairly and reasonably represented his wage-earning capacity include
the kind of appointment and the tour of duty. The manual states that reemployment may not be
considered suitable when the actual earning job is part time, unless the claimant was a part-time
worker at the time of injury.8
OWCP found that appellant’s actual earnings in part-time reemployment as modified
fabric worker for 30 hours per week fairly and reasonably represented his wage-earning capacity.
Appellant was a full-time worker at the time of his July 24, 2001 work injury as he was working
40 hours per week. As the above-noted procedure makes clear, the Director of OWCP has
determined that, when the tour of duty is not at least equivalent to that of the job held at the time
of injury, OWCP will not consider the reemployment suitable for a wage-earning capacity
determination. The Board finds, therefore, that OWCP abused its discretion in determining
appellant’s wage-earning capacity based on a part-time position.9 The Board will reverse
OWCP’s October 5, 2011 decision.
3

See Katherine T. Kreger, 55 ECAB 633 (2004); 5 U.S.C. § 8115 (regarding determination of wage-earning
capacity).
4

See 5 U.S.C. § 8115.

5

See id. at § 8115(a); Loni J. Cleveland, 52 ECAB 171 (2000).

6

Sharon C. Clement, 55 ECAB 552 (2004).

7

T.M., Docket No. 08-975 (issued February 6, 2009); Tamra McCauley, 51 ECAB 375, 377 (2000).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (October 2009).
9

O.V., Docket No. 11-98 (issued September 30, 2011); S.M., Docket No. 10-2382 (issued September 28, 2011).

2

ORDER
IT IS HEREBY ORDERED THAT the October 5, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

